Citation Nr: 0333004	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-15 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for residuals of a 
myocardial infarction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
November 1964, and on inactive duty for training in May 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
residuals of myocardial infarction. 


REMAND

The records in the claims file indicate that the veteran was 
participating in an annual fitness test during a weekend 
drill for inactive duty for training when he suffered chest 
pain.  He was diagnosed with coronary ischemia and further 
evaluation was advised.  The veteran was evaluated again 
several days later and was given a diagnosis of myocardial 
infarction.  Whether he suffered a myocardial infarction 
during inactive duty for training is unclear.  Accordingly, 
this case is hereby REMANDED for the following actions:

1.  Obtain a medical opinion as to the 
likelihood that the veteran suffered a 
myocardial infarction when he complained 
of chest pain during inactive duty for 
training.  The opinion should be based on 
the evidence of record after a thorough 
review of the claims file.

2.  Issue a VCAA letter to the veteran.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




